                          UNITED STATES DISTRICT COURT
                                  District of Maine

 NICHOLAS A. GLADU,                           )
                                              )
           Plaintiff                          )
                                              )
 v.                                           )     No. 1:18-cv-00274-GZS
                                              )
 JOSEPH FITZPATRICK, et al.,                  )
                                              )
           Defendants.                        )
                                              )

                       ORDER AFFIRMING THE
            RECOMMENDED DECISIONS OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge filed with the Court his Recommended Decision (ECF

No. 9) on September 19, 2018. Plaintiff filed his Objection to the Recommended Decisions (ECF

No. 11) on October 4, 2018. In response to a Recommended Decision After Review of Complaint

Pursuant to 28 U.S.C. §§ 1915(e), 1915A, Plaintiff filed a Motion to Amend Complaint with

proposed supplemental pleadings in an apparent effort to address the shortcomings identified in

the Recommended Decision (ECF No. 12). Upon review of the supplemental pleadings pursuant

to 28 U.S.C. §§ 1915(e), 1915A, the Magistrate Judge filed a Supplemental Recommended

Decision (ECF No. 13) on November 9, 2018. Plaintiff filed his Objection to the Supplemental

Recommended Decision (ECF No. 15) on November 23, 2018.

       I have reviewed and considered the Magistrate Judge's Recommended Decision and the

Supplemental Recommended Decision, together with the entire record; I have made a de novo

determination of all matters adjudicated by the Magistrate Judge's Recommended Decision and

the Supplemental Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision and Supplemental

Recommended Decision, and determine that no further proceeding is necessary.
       1.     It is therefore ORDERED that the Recommended Decisions of the Magistrate
              Judge are hereby AFFIRMED.

       2.     It is ORDERED that Plaintiff’s Motion to Amend Complaint (ECF No. 12) is
              GRANTED.

       3.     It is ORDERED that Plaintiff’s class action allegations are DISMISSED, and
              Plaintiff’s claims against Defendants Fitzpatrick, Thornell, Liberty, Ross, Cassese,
              and Burns are DISMISSED.

       4.     It is ORDERED that Plaintiff’s claim of the alleged denial of means by which to
              decontaminate from the application of pepper spray is permitted to proceed under
              42 U.S.C. §1983.


                                                    /s/George Z. Singal_____________
                                                    U.S. District Judge
Dated this 26th day of November, 2018
